Name: Commission Regulation (EC) No 3277/94 of 28 December 1994 amending Regulation (EC) No 2869/94 fixing the export refunds on beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/74 Official Journal of the European Communities 29 . 12. 94 COMMISSION REGULATION (EC) No 3277/94 of 28 December 1994 amending Regulation (EC) No 2869/94 fixing the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 169 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1 884/94 (2), and in particular Article 18 thereof, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds in the beef sector and criteria for fixing the amount of such refunds ; Whereas Commission Regulation (EC) No 2869/94 0 fixes these refunds ; whereas as a result of the accession of Austria, Finland and Sweden to the European Union, these countries should be removed from the list of third countries, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 2869/94 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 156, 4. 7 . 1968 , p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16. f5) OJ No L 303, 26. 11 . 1994, p. 34. 29. 12. 94 Official Journal of the European Communities No L 339/75 ANNEX (ECU/100 kg) (ECU/100 kg) Product code Destination f7) Refund (8) ( l0) Product code Destination Q Refund (8) ( 10)  Live weight  0102 10 10 120 01 78,50 0102 10 10 130 02 57,50 03 40,50 04 20,50 0102 10 30 120 01 78,50 0102 10 30 130 02 57,50 03 40,50 04 20,50 0102 10 90 120 01 78,50 01029041 100 02 78,50 010290 51 000 02 57,50 03 40,50 04 20,50 0102 90 59 000 02 57,50 03 40,50 04 20,50 3102 90 61 000 02 57,50 03 40,50 04 20,50 3102 90 69 000 02 57,50 03 40,50 04 20,50 3102 90 71 000 02 78,50 03 52,50 04 26,00 3102 90 79 000 02 78,50 03 52,50 04 26,00  Net weight  )201 10 00 110 (') 02 102,00 03 69,50 04 34,50 )201 10 00 120 02 75,00 03 52,50 04 26,00 )201 10 00 130 ( ¢) 02 140,00 03 94,00 04 47,00 &gt;201 10 00 140 02 103,00 03 71,50 04 35,50 )201 20 20 110 (  ) 02 140,00 03 94,00 04 47,00  Net weight  0201 20 20 120 02 103,00 03 71,50 04 35,50 0201 20 30 110 (') 02 102,00 03 69,50 04 34,50 0201 20 30 120 02 75,00 03 52,50 04 26,00 0201 20 50 110 (') 02 177,50 03 118,50 04 59,00 0201 20 50 120 02 131,00 03 90,50 04 45,00 0201 20 50 130 (') 02 102,00 03 69,50 04 34,50 0201 20 50 140 02 75,00 03 52,50 04 26,00 0201 20 90 700 02 75,00 03 52,50 04 26,00 0201 30 00 050 (4) 05 91,00 0201 30 00 100 (2) 02 254,00 03 169,50 04 85,00 06 217,00 0201 30 00 150 (6) 10 134,50 11 113,50 03 102,00 04 51,00 06 118,00 09 73,00 0201 30 00 190 (6) 10 104,00 03 68,50 04 34,00 06 83,50 07 73,00 No L 339/76 Official Journal of the European Communities 29. 12. 94 (ECU/100 kg) (ECU/100 kg) Product code Destination Q Refund (8) ( l0)  Net weight  020210 00 100 02 75,00 03 52,50 04 26,00 0202 10 00 900 02 103,00 03 71,50 04 35,50 0202 20 10 000 02 103,00 03 71,50 04 35,50 0202 20 30 000 02 75,00 03 52,50 04 26,00 0202 20 50 100 02 131,00 03 90,50 04 45,00 0202 20 50 900 02 75,00 03 52,50 04 26,00 0202 20 90 100 02 75,00 03 52,50 04 26,00 0202 30 90 100 (4) 05 91,00 0202 30 90 400 0 09 134,50 10 113,50 03 102,00 04 51,00 06 118,00 07 73,00 0202 30 90 500 (*) 02 1 04,00 03 68,50 04 34,00 06 83,50 07 73,00 0202 30 90 900 07 73,00 0206 10 95 000 02 104,00 03 68,50 04 34,00 06 83,50 0206 29 91 000 02 104,00 03 68,50 04 34,00 06 83,50 0210 20 90 100 08 83,50 04 49,50 0210 20 90 300 02 104,00 0210 20 90 500 (3) 02 104,00 Product code Destination f) Refund (8) ( l0)  Net weight  1602 50 10 120 02 115,50 0 03 92,50 0 04 92,50 (9) 1602 50 10 140 02 102,00 0 03 82,00 0 04 82,00 0 1602 50 10 160 02 82,00 (9) 03 66,00 0 04 66,00 0 1602 50 10 170 02 54,50 (9) 03 43,50 O 04 43,50 (9) 1602 50 10 190 02 54,50 03 43,50 04 43,50 1602 50 10 240 02 17,00 03 17,00 04 17,00 1602 50 10 260 02 13,00 03 13,00 04 13,00 1602 50 10 280 02 7,00 03 7,00 04 7,00 1602 50 31 125 01 104,50 0 1602 50 31 135 01 66,00 0 1602 50 31 195 01 32,50 1602 50 31 325 01 93,00 0 1602 50 31 335 01 59,00 (9) 1602 50 31 395 01 32,50 1602 50 39 125 01 104,50 0 1602 50 39 135 01 66,00 0 1602 50 39 195 01 32,50 1602 50 39 325 01 93,00 0 1602 50 39 335 01 59,00 0 1602 50 39 395 01 32,50 1602 50 39 425 01 69,50 0 1602 50 39 435 01 43,50 0 1602 50 39 495 01 32,50 1602 50 39 505 01 32,50 1602 50 39 525 01 69,50 0 1602 50 39 535 01 43,50 0 1602 50 39 595 01 32,50 29. 12. 94 Official Journal of the European Communities No L 339/77 (ECU/100 kg) (ECU/100 kg} Product code Destination Q Refund (8) ( ,0)  Net weight  1602 50 39 615 01 32,50 1602 50 39 625 01 14,50 1602 50 39 705 01 17,00 1602 50 39 805 01 13,00 1602 50 39 905 01 7,00 1602 50 80 135 01 66,00 ( ») 1602 50 80 195 01 32,50 1602 50 80 335 01 59,00 (') 1602 50 80 395 01 32,50 1602 50 80 435 01 43,50 ( ») Product code Destination Q Refund (*) (,0)  Net weight  1602 50 80 495 01 32,50 1602 50 80 505 01 32,50 1602 50 80 515 01 14,50 1602 50 80 535 01 43,50 ( ») 1602 50 80 595 01 32,50 1602 50 80 615 01 32,50 1602 50 80 625 01 14,50 1602 50 80 705 01 17,00 1602 50 80 805 01 13,00 1602 50 80 905 01 7,00 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (&lt;) OJ No L 336, 29 . 12. 1979, p. 44. O OJ No L 221 , 19 . 8 . 1984, p. 28 . (*) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86. Q The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, west, Central, Eastern and Southern African third countries, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kirghistan, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 Iceland, Norway, Faeroe Islands, Andorra, Gibraltar, Vatican City, Malta, Turkey, Estonia, lesotho, Lithuania, Poland Czech Republic, Slovak Republic, Hungary, Romania, Bulgaria, Albania, Slovenia, Croatia, Bosnia-Herzegovina, Serbia and Montenegro, Territory of the Former of Macedonia, Ceuta, Melilla, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Viet Nam, Indonesia, the Philippines, China, North Korea and Hong kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87. 04 Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79 . 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and Southern African third countries, except Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 09 North African third countries, Near and Middle East, Central, Eastern and Southern African third countries, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kirghistan, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 10 West African third countries . (*) Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. 0 The refund is granted only on products manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 . (10) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The countries are as defined in Commission Regulation (EC) No 3478/93 (OJ No L 317 of 18 . 12. 1993, p. 32). The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.